 1                                                            JUDGE ROBERT S. LASNIK
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR19-041-RSL
 7                                               )
                     Plaintiff,                  )
 8                                               )   ORDER GRANTING THE UN-
                v.                               )   OPPOSED MOTION FOR
 9                                               )   EXTENSION OF TIME
     MURUGANANANDAM                              )
10   ARUMUGAM,                                   )
                                                 )
11                   Defendant.                  )
12          The Court has considered the motion for extension of time and the files and

13   records herein.

14          The Court GRANTS the motion. IT IS HEREBY ORDERED that the Defense

15   reply briefs relating to Dockets 43 and 44 shall be due on January 31, 2020.

16          DONE this 6th day of December, 2019.

17
18                                                    A
                                                      Robert S. Lasnik
19
                                                      United States District Judge
20
21   Presented by:

22   s/ Jesse Cantor
23   s/ Mohammad Hamoudi
     Assistant Federal Public Defender
24   Attorney for Murugananandam Arumugam
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND TIME                                       1601 Fifth Avenue, Suite 700
       (USA v. Arumugam / CR19-041-RSL) - 1                         Seattle, Washington 98101
                                                                               (206) 553-1100
